Citation Nr: 1536475	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


  




INTRODUCTION

The Veteran had active military service from February 1950 to March 1953. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left eye disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA treatment, nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In April 2009, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any medical records not included in the claims file.  Additionally, VA medical opinions have been obtained in connection with the Veteran's claim.  These opinions are adequate to abjudicate the issue herein as they were based on a review the medical evidence of record and contained a detailed rationale.  The Board has carefully reviewed the record and determines there is no available outstanding evidence.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Criteria

A veteran may be awarded compensation for additional disability, not the result of willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A) (West 2014), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c), (d)(1), (d)(2). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

If additional disability is shown, actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  38 C.F.R. § 3.361(c) (2014).  Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability; it must be shown that the medical or surgical treatment caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent.  Id. 

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran asserts that he lost vision in his left eye due to surgical procedures provided by the VA.  Specifically, he contends that following an August 2008 VA surgical procedure he was informed that the retina on his left eye had detached.  Thereafter, in September 2008, a surgery to reattach the retina was performed.  On a follow-up examination, he was advised the retina had again detached.  An additional surgical procedure was performed in October 2008 to reattach the retina.  The Veteran reported that there were a number of complications following the October 2008 surgery which included pain and detachment of the retina.  He asserts that the complications of the surgical procedures performed by the VA caused reduction in vision.  

In an August 2011 statement submitted by the appellant's representative, she identified two errors in the Veteran's care by the VA: First, during the October 2008 surgery, the surgeon nicked the choroid, resulting in a choroidal bleed.  Second, during the October 2008 surgery, silcone oil was placed in the appellant's eye which later ended up in the anterior chamber of the eye causing silicone oil overfill.

VA treatment records dated from August 2008 to October 2008 demonstrate three left eye surgeries.  In August 2008, the Veteran had surgery to remove a left eye cataract.  Vitreous was a reported complication of the procedure.  Thereafter, in September 2008 the Veteran had surgery to repair retinal detachment of the left eye following the August 2008 surgery.  There were no reported complications following the surgical procedure.  In October 2008, the Veteran had another surgery for retinal detachment of the left eye.  Choroidal bleed with extension to the sub macular space was a complication of the surgical procedure.  In the report following the October 2008 surgery, it was noted that a discussion was held with the appellant and his family concerning complications which occurred during the surgery.  It was noted that the Veteran understood that while his visual acuity may have been limited secondary to the retinal detachment, the occurrence of his subretinal bleed, especially in the area of the macula, could potentially portend a worse final visual prognosis.  VA treatment records following the October 2008 surgery noted complaints of left eye pain. Notably, informed consent obtained in September 2008 and October 2008 indicated that risks and benefits included, but were not limited to, death and loss of all vision in the operated eye.

Private treatment records dated in November 2008 note that the Veteran had an additional surgery for left eye retinal detachment which as determined to be successful and without complications. 

In a February 2009 statement by the private physician who conducted the November 2008 surgery, it was noted that the Veteran's past ocular history was significant for cataract surgery in the right eye with good result.  He had cataract surgery extraction in the left eye in August 2008 which was complicated by retained lens fragment and retinal detachment.  He subsequently had a total of 3 detachments surgeries. It was noted that in the October 2008 surgical procedure, the retina was not reattached due to the formation of scar tissue and bleeding in the eye.  The appellant also had problems with increased intraocular pressure, secondary to the intraocular hemorrhage and anterior migration of silcone oil in the anterior chamber.  It was noted that silcone oil was placed to try to reattach the retina at the time of the surgery.  The physician noted that when he initially evaluated the Veteran's left eye in November 2008, the vision in the left eye was hand motion to two feet and no improvement with pin hole.  The left eye also had a large silicone bubble in the anterior chamber posterior chamber lens implant.  There was also prior scleral buckle, a larger amount of subretinal hemorrhage posterior to the buckle inferiorly and nasal to the optic nerve.  The appellant also had a retinal detachment inferiorly.  The subretinal hemorrhage was present underneath the center of the fovea as well.  He stated that he did a vitrectomy with epiretinal membrane peeling, reattachment of the retina, endolaser treatment and silcone oil exchange in the left eye in November 2008.  He noted that visual recovery prognosis in the left eye was guarded due to the severity of his prior condition.  He stated that he hoped that the appellant could maintain his current level of vision at the count fingers level and that improvement to the 2200 to 2400 range would be possible.  

In a joint statement received in March 2009 from the Veteran's wife and daughter, they reported that following the October 2008 surgery, they overhead the VA doctors who performed the procedure state that they put too much fluid in the appellant's eyes following the surgery, which caused a lot of pain and that by releasing some of the fluid may have detached his retina. 

A VA opinion was obtained in September 2009.  In summary, the VA physician noted that the Veteran suffered a complication of cataract surgery left eye, vitreous loss.  He determined that it was a known complication of the surgery and there was no indication that the complication was related to a delay in the appellant's surgery.  Additionally, the complication was managed correctly, and initially, his vision after surgery was good.  Subsequently, he had a retinal detachment in the left eye, and it was likely that the complication during cataract surgery contributed to the development.  Appropriate surgery was performed and was initially successful.  However, the retina redetached, with proliferative vitreoretinopathy and macula off.  This was treated with a second operation, which was complicated by bleeding from the choroid.  The post-operative period was complicated by increased intraocular pressure and eye pain.  The physician determined that the complications were managed appropriately.  The Veteran was subsequently seen by a private physician where the retina was successfully repaired, though the vision remained severely limited with little likelihood of improvement.  The VA physician determined that although the Veteran suffered from several complications of surgery on his left eye, there was no evidence that they were caused by negligence, and all complications were managed in an appropriate manner.  

In February 2012, a medical opinion by the Veteran's private treating physician was received.  He determined that it was at least as likely as not that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in regard to the treatment of the Veteran.  He also determined that it was at least as likely as not that there was carelessness, negligence, lack of proper skill, error in judgment, when the surgeon nicked the choriod during the October 2008 surgery.  In support of these findings, the private physician noted that in skilled hands, the complication encountered would be extremely remote.  In unexperienced hands (fellow) the likelihood of complication increased substantially.  He further stated that he would attribute the complication and any resultant injury to lack of proper skill on the part of the fellow.  The injury began a cascade of events leading to the appellant's current status of being legally blind in the affected eye.  

An additional VA opinion was obtained in May 2013.  The VA physician determined that the nick to the choriod during the October 2008 surgery was not the result of carelessness.  He noted that during the surgery performed on the Veteran, the choroid could be damaged and bleed, even with a very skilled surgeon performing the most careful surgery.  He stated that it was technically a very difficult portion of the surgery to perform.  However, he saw no evidence of carelessness as the action in response to the bleeding was appropriate and indicated.  Regarding the silicon oil overfill, the physician again saw no evidence of careless surgical technique.  He stated that silcone overfill could occur in the postoperative course due to postoperative intraocular volume compartment changes, even despite perfect intraoperative surgical technique.  He further noted that the risks of bleeding and elevated intraocular pressure appeared to be discussed with the Veteran as described in the operative note.



Analysis

After a review of the evidence of record, the Board finds that entitlement to compensation under the provision of 38 U.S.C.A. § 1151 is not warranted.  While the evidence demonstrates that he Veteran had reduced visual acuity in the left eye following surgical procedures by the VA, the probative evidence of record does not indicate that the disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

There are several medical opinions bearing on the question of whether the Veteran's left eye disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  Id.  

The Board has taken all medical opinions of record into consideration and finds the September 2009 and May 2013 VA opinions are more probative than the February 2012 private opinion.  In this regard, both VA opinions were based on a thorough review of the Veteran's medical records and the Veteran's contentions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Specifically, the September 2009 VA physician detailed all surgical procedures conducted by the VA and determined that the complications were known and managed appropriately.  Thus, there was no evidence of negligence on the part of VA.  Additionally, the May 2013 VA physician found that there was no indication of carelessness during the October 2008 procedure as asserted by the Veteran.  He provided a detailed rationale regarding the complexity of the procedure and further noted that the risks were discussed with the appellant.  It was further noted that damage could be sustained even with the most skilled surgeon performing the operation, indicating that lack of skill was not a factor in causing the Veteran's additional disability.

The private physician contributed the appellant's resultant injury to lack of proper skill.  However, he did not discuss the necessary skill required to perform the surgery or the backgrounds of the physicians who performed the VA surgeries.  He also did not discuss the relative difficulty of the surgery, as noted by the VA examiner.  While he noted that the possibility of injury should have been "extremely remote," no statistics were provided to support this statement.  Thus, the February 2012 private opinion is assigned limited probative weight.  

The Board also finds that the left eye disability was reasonably foreseeable.  As noted, in the informed consent obtained prior to the September 2008 and October 2008 surgical procedures, the Veteran was advised that the procedure could lead to a loss of vision.  

Concerning the Veteran's contentions that his left eye disability was caused due to negligence by the VA, the Board finds that while the Veteran is competent report symptoms such as loss of vision, but, he is not competent to determine the question at hand.  Indeed, the determination of whether the VA is at fault in the Veteran's vison loss is a highly complex medical question requiring the analysis of treatment records from the time of the surgeries as well as the medical knowledge to properly discuss the chain of events which led to the Veteran's left eye disability.

There is no question that the Veteran has a left eye disability.  However, the most probative evidence of record does not demonstrate that it is due the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA in furnishing the hospital care, medical or surgical treatment in connection with the Veteran's left eye cataract removal.  Moreover, there is no indication that loss of vision was not reasonably foreseeable.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

Entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


